DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 04/14/2021. Claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 have been amended. Claims 1-20 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 recites “a blockchain system configured to perform operations comprising: …” 
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘configure a blockchain system to perform operations comprising executing one or more buyer and seller side operations’. The applicant’s description recites [01311-01335] ‘configuring the system may include hardware and software. Because applicant has declared that the scheduler is software, applicant must describe steps and not just recited claim language in the description.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim limitation “the blockchain system configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure only mentions the scheduler as software and the structure described in the specification does not perform the entire function in the claim. [1311-1335] ‘configuring the system may include hardware and software. Because applicant has declared that the scheduler is software, applicant must describe steps and not just recited claim language in the description.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 1 recites ‘the blockchain system configured to.’

The applicant’s description recites [1311-1335] ‘configuring the system may include hardware and software. Because applicant has declared that the scheduler is software, applicant must describe steps and not just recited claim language in the description. but does not positively describe how one of ordinary skill in the art could configure a blockchain system. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

7.	Independent claims 1, 8, and 15 are directed to a system (claim 1), a method (claim 8) and a non-transitory computer readable storage medium (claim 15). Therefore, on its face, each independent claims 1, 8, and 15 is directed to a statutory category of invention under Step 1. 

8.	Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 1 recites: A system comprising: 
	a consortium blockchain comprising a digital ledger that is distributed across a plurality of machines of a pre-selected group of trusted entities, 
	the consortium blockchain storing data pertaining to a transaction of a specimen of at least one of wild flora or fauna as the specimen moves through a supply chain; and,
	a blockchain system configured to perform operations comprising: 
	executing, based on a calling of an API by a first group of the plurality of machines one or more seller-side blockchain operations, comprising writing one or more data items pertaining to a certificate of origin of the specimen as one or more blocks of a plurality of blocks of the consortium blockchain; 
	executing, based on a calling of the API by a second group of the plurality of machines,  one or more buyer-side blockchain operations, comprising writing one or more data items pertaining to transfers of ownership of the specimen as one or more additional blocks of the plurality of blocks of the consortium blockchain; 
	executing, based on a calling of the API by a third group of the plurality of machines, one or more verification operations comprising accessing the one or more blocks and the one or more additional blocks to allow verifying authorities to verify the one or more data items pertaining to the certificate origin and the one or more data items pertaining to the transfers of ownership; and 
	programmatically updating one or more custom extensions of a plurality of applications executing on the plurality of machines with rules to enhance compliance of the plurality of machines with regulations applicable to each of the pre-selected group of trusted entities.  
The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably performed by certain methods of organizing human activity. Other than reciting generic computer hardware in the limitations and a series of ‘blocks in a consortium blockchain’ that are simply data, ‘a plurality of machines’ and ‘computer processors’ 
For example, the disclosure establishes the context of the transferring of ownership of specimens of flora and fauna involving three different groups. The buyer-side group, the seller-side group, and the verification group. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the executing, transferring, and verifying aspects of certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the transfer of goods then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The invention recites a method that allows individuals to verify the transfer of ownership for specimens of flora and fauna. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claims 8 and 15 recites similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Consortium Blockchain, block, miners, digital ledger, processing server, API, applications, CRM, and machines) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (system), a claim 8 (method) and claim 15 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  Applicant merely attempts to apply the inherency of blockchain as an improvement upon ‘BaaS’. The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.
Independent Claims 8 and 15 recite similar features in system form, and therefore are considered under the same rationale.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: The claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘distribution, transaction, executing, configuring, performing, writing, transferring’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant claims that: “the plurality of machines executing a plurality of applications having blockchain-as-a-service (BaaS) extensions to improve at least one of speed, transparency, security, or automation of a transaction of a specimen of at least one of wild flora and fauna as the specimen moves through 

Dependent Claim Analysis:
Dependent claims 2, 9, and 16 recite “a fourth group of the plurality of machines executes carrier-agent applications, the carrier-agent applications configuring one or more computer processors of the fourth group of the plurality of machines to perform carrier-agent blockchain operations, the carrier-agent blockchain operations comprising writing data items pertaining to at least one of an import permit, an export permit, a re-export certificate, tax payments, or movement of the specimen across international borders as one or more further blocks of the plurality of blocks of the blockchain” This limitation specifies the steps and informational content used to track a shipment and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claim 2, 9, and 16 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 2, 9, and 16 are patent ineligible.
Dependent claims 3, 10, and 17 further recite “the transfer of ownership relates to delivery of raw materials to a subcontractor and the writing of the data items pertaining to the transfer of ownership includes writing data items pertaining to a goods receipt to one of the one or more additional blocks of the plurality of blocks.” This limitation specifies the steps and informational content used to transfer ownership of a shipment using a distributed ledger system and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claim 3, 10 and 17 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 3, 10, and 17 are patent ineligible.
Dependent claims 4, 11, and 18 further recite “the transfer of ownership relates to delivery of finished goods to a buyer and the writing of the data items pertaining to the transfer 
Dependent claims 6, 13 and 20 further recite “wherein the transfer of ownership relates to delivery of finished goods to a customer of a buyer and the writing of the data items pertaining to the transfer of ownership includes writing data items pertaining to a transfer of ownership title to one of the one or more additional blocks of the plurality of blocks.” This limitation specifies the informational content related to the transfer of ownership using a distributed ledger system and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claim 6, 13 and 20 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 6, 13 and 20 are patent ineligible.
Dependent claims 7, and 14 further recite “the data items pertaining to the transfer of ownership are derived from an invoice payment that is sent to one or more supply chain applications executing on one or more machines of the customer” This limitation specifies the informational content in a shipping invoice and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claim 7, and 14 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 7, and 14 are patent ineligible.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea.  Accordingly, claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Russinovich et al (US20180225661) “Russinovich” and Ryan (US20180114168).

Regarding Claim 1, Russinovich teaches:  A system comprising: 
	a consortium blockchain (e.g. COCO) comprising a digital ledger (e.g. blockchains in the blockchain network) that is distributed across a plurality of machines of a pre-selected group of trusted entities (e.g. consortium members), (Fig. 1, 3, and 4, [0080] In some examples, the validation nodes (VNs) operate according to a Confidential Consortium Blockchain Framework (COCO)… for example, a blockchain protocol and a consensus protocol selected by the membership…enabling arbitrary blockchain and consensus 
	the consortium blockchain storing data pertaining to a transaction [] as the [transaction blockchain block] moves [from state to state]; and, ([0073] As shown, step 626 occurs next in some examples. At block 626, in some examples, the VN directly updates the official state of the processed blockchain based on the processing of the blockchain transaction. As shown, step 627 occurs next in some examples. "Directly" updating the state means that the VN updates the state without any actions or confirmation being required by any other entity in order to update the state. At step 627, the updated official state of the processed blockchain may be broadcast to the blockchain network.
	a blockchain system configured to perform operations comprising: 
	executing, based on a calling of an API by a first group (e.g. participants) of the plurality of machines one or more seller-side (e.g. participant (Fig. 4, item 411) blockchain operations, comprising writing one or more data items [pertaining to a certificate of origin of the specimen] as one or more blocks of a plurality of blocks of the consortium blockchain; (Fig. 4, ([0050] FIG. 4 is a block diagram illustrating an example of VN 451, which may communicate with, e.g., participant 411 and/or endorser 441. VN 451 may include TEE 461, blockchain service 471, and disk storage 472. TEE 461 may include blockchain protocol 465, Confidential Consortium (COCO) Blockchain application programming interface (API) 466, and COCO core 467. [0055] As discussed in greater detail below, although not shown in FIG. 4, in some examples, the TEE is split into two separate protected regions, one with the blockchain API, and the other one running the blockchain protocol, with a secure connection between them.)
	Examiner considers that the portion of the limitation that recites " writing one or more data items pertaining to a certificate of origin of the specimen as one or more blocks of a plurality of blocks of the consortium blockchain " is non-functional because is merely describes, 
	executing, based on a calling of the API by a second group (e.g. endorsers) of the plurality of machines, one or more buyer-side (e.g. endorser (Fig. 4, item 441) blockchain operations, comprising writing one or more data items pertaining to transfers of ownership of the specimen as one or more additional blocks of the plurality of blocks of the consortium blockchain; ([0050] FIG. 4 is a block diagram illustrating an example of VN 451, which may communicate with, e.g., participant 411 and/or endorser 441. VN 451 may include TEE 461, blockchain service 471, and disk storage 472. TEE 461 may include blockchain protocol 465, Confidential Consortium (COCO) Blockchain application programming interface (API) 466, and COCO core 467.)
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (i.e. second group) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	Examiner considers that the portion of the limitation that recites "writing one or more data items pertaining to transfers of ownership of the specimen as one or more additional blocks of the plurality of blocks of the consortium blockchain" is non-functional because is merely describes, at least in part, the contents on the data used in the execution step, however, applicant is not positively reciting a step where the data is utilized in execution. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. 
	executing, based on a calling of the API by a third group (e.g. participants) of the plurality of machines, one or more verification operations comprising 
accessing the one or more blocks and the one or more additional blocks to allow verifying authorities to verify the one or more data items pertaining to the certificate origin and the one or more data items pertaining to the transfers of ownership; and (Fig. 7, [0086] FIG. 7 is a diagram illustrating an example dataflow for a process (760) for blockchain transaction processing. [0087] First, a participant may submit a transaction. In some examples, the transaction is encrypted with the BMK. [0088] In some examples, any VN in the network may accept and process transactions, and the agreed-upon consensus protocol is used. In some examples, a received transaction is forwarded to the VN acting as a master based on the consensus protocol. In this example, the master VN then receives the transaction.)
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (i.e. third group) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	Examiner notes that the phrase “the one or more additional blocks to allow verifying authorities to verify the one or more data items pertaining to the certificate origin and the one or more data items pertaining to the transfers of ownership” is non-functional descriptive material as it only describes, at least in part, the basis for the allowing of the authorities, however, the basis for the allowing of the authorities is not used to perform any of the recited method steps (i.e. executing).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 
	programmatically updating one or more custom extensions of a plurality of applications executing on the plurality of machines with rules to enhance compliance of the plurality of machines with regulations applicable to each of the pre-selected group of trusted entities ([0050] FIG. 4 is a block diagram illustrating an example of VN 451, which may communicate with, e.g., participant 411 and/or endorser 441. VN 451 may include TEE 461, blockchain service 471, and disk storage 472. TEE 461 may include blockchain protocol 465, Confidential Consortium (COCO) Blockchain application programming interface (API) 466, and COCO core 467. [0051] Blockchain service 471 may include software that performs functions for maintaining the availability and durability of the blockchain system. Disk storage 472 may, for example, include encrypted blockchain data and metadata when there is insufficient storage available in the TEE to store all of the data, or in other suitable situations. Blockchain protocol 465 may include the agreed-upon blockchain protocol code. In some examples, COCO core is the core COCO framework code, which is explained in greater detail below. In some examples, COCO API 466 is the API for the COCO framework).

	Russinovich does not explicitly teach ‘tracking flora or fauna through the supply chain, however, Ryan, from a same or analogous art teaches ‘tracking flora or fauna through the supply chain’:
	the [digital data chain (i.e. proof of ownership)] pertaining to a transaction of a specimen of at least one of wild flora or fauna as the specimen moves through a supply chain; and, ([0042] The method 200 may further comprise managing the physical supply chain of the physical object based on the digital data chain. For example, FIGS. 4 to 7 illustrate example screenshots of website interactive user interfaces presented by supply chain management software illustrated in FIG. 3 that enable users to digitally track and trace 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Russinovich, with the specimen tracking of Ryan based on Consortium Blockchain use.  Where Russinovich introduces the idea of using consortium blockchain (i.e. distributed ledger) which decreases intermediaries, processes faster, is more transparent, is more secure, increases automation, and improves security. Ryan points out the importance of using tracking (i.e. certification and ownership) means to apply it to plants and animals. Therefore, it would be obvious to one skilled in the art to apply the technology across the board to track any object of value.

	Russinovich does not explicitly teach ‘flora or fauna certificate of origin’, however, Ryan, from a same or analogous art teaches ‘flora or fauna certificate of origin’:
comprising writing one or more data items pertaining to a certificate of origin of the specimen as one or more [digital records]; ([0018] The objective digital data may comprise a digital fingerprint or certificate of location, quantity and quality of the physical object at or between each node in the physical supply chain. Further, the objective digital data may have a standardized data structure, protocol or format that is independent of any standardized data structure, protocol or format associated with the physical object or the physical supply chain. For example, the objective digital data may have a data structure, protocol or format that is standardized at the level of the one or more digital devices.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Russinovich, with the specimen tracking of Ryan based on Consortium Blockchain use.  Where Russinovich introduces the idea of using consortium blockchain (i.e. distributed ledger) which decreases intermediaries, processes faster, is more transparent, is more secure, increases automation, and improves security. Ryan points out the importance of 
In regards to claims 8 and 15, method claim 8 and CRM claim 15 correspond generally to system claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Russinovich teaches: The system of claim 1, the operations further comprising 
	executing, based on a calling of the API by a fourth group of the plurality of machines one or more [] blockchain operations, comprising writing data items pertaining to at least one of an [] one or more further blocks of the plurality of blocks of the consortium blockchain ([0138] Several measures may substantially mitigate the risks associated with TEE compromise. The likelihood of TEE compromise can be reduced in several ways. One way of reducing the likelihood of TEE compromise may be accomplished as follows. Each VN is factored into two parts. The manager TEE may be responsible for private key management, cryptographic processing, and membership update logic so that the amount of code required to implement the manager TEE is bounded, and that code need not vary with each blockchain integration. This code can then be formally verified and heavily audited to further minimize the risk of compromise.)
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (i.e. fourth group) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).

	Russinovich does not explicitly teach ‘writing data items pertaining to writing data items pertaining to at least one of an import permit, an export permit, a re-export certificate, tax , Ryan, from a same or analogous art teaches at least ‘writing data items pertaining to at least one of an import permit, an export permit, a re-export certificate, tax payments, or a movement of the specimen across international borders’:
	executing, based on a calling of the API by a fourth group of the plurality of machines one or more carrier-agent blockchain operations, comprising writing data items pertaining to at least one of an import permit, an export permit, a re-export certificate, tax payments, or a movement of the specimen across international borders as one or more further blocks of the plurality of blocks of the consortium blockchain (Fig. 2, Fig. 3 (e.g. digital vendor declarations), Fig. 7, Fig. 9-34, [0033], [0037], [0076].
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Russinovich, with the specimen tracking of Ryan based on Consortium Blockchain use.  Where Russinovich introduces the idea of using consortium blockchain (i.e. distributed ledger) which decreases intermediaries, processes faster, is more transparent, is more secure, increases automation, and improves security. Ryan points out the importance of using tracking (i.e. certification and ownership) means to apply it to plants and animals. Therefore, it would be obvious to one skilled in the art to apply the technology across the board to track any object of value.
	In regards to claims 9 and 16, method claim 9 and CRM claim 16 correspond generally to system claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Russinovich teaches: The system of claim 1, wherein 
	the writing of the data items pertaining to the transfer of ownership includes writing data items pertaining to a [goods] receipt to one of the additional blocks of the plurality of blocks ([0137] Unlike traditional blockchain implementations, some examples of COCO VNs trust their peers, enabling highly efficient, scalable and performant transaction processing across VNs. [0138] Several measures may substantially mitigate the risks associated with TEE compromise. The likelihood of TEE compromise can be reduced in several ways. One way of reducing the likelihood of TEE compromise may be accomplished as follows. Each VN is factored into two parts. The manager TEE may be responsible for private key management, cryptographic processing, and membership update logic so that the amount of code required to implement the manager TEE is bounded, and that code need not vary with each blockchain integration. This code can then be formally verified and heavily audited to further minimize the risk of compromise.)

Russinovich does not explicitly teach ‘transfer of ownership relates to delivery of raw materials to a subcontractor’, however, Ryan, from a same or analogous art teaches at least ‘transfer of ownership relates to delivery of raw materials to a subcontractor’:
the transfer of ownership relates to delivery of raw materials to a subcontractor and ([0055] FIG. 8 illustrates that the digital data chain acquired above may be used by the supermarket retailer to detect substitution or addition of horse meat to the beef patties based on the manufactured and packaged weight of the beef patties being outside upstream processing tolerances. The objective digital weight data collected by the cloud data warehouse 120 downstream at the farmer, abattoir and pattie manufacturer may be used upstream by the retailer to detect the substitution or addition of horse meat to the packets of beef patties when they scanned at delivery. The over-weight or over-production of the beef patties may then be traced and tracked back to the pattie manufacturer using the digital data chain as an audit trail of weight.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Russinovich, with the specimen tracking of Ryan based on Consortium 
In regards to claims 10 and 17, method claim 10 and CRM claim 17 correspond generally to system claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding Claim 4, Russinovich teaches: The system of claim 1, wherein 
the transfer of ownership relates to [delivery of finished goods] to a buyer and the writing of the data items pertaining to the transfer of ownership includes writing data items pertaining to a receipt [of finished goods] to one of the additional blocks of the plurality of blocks ([0002] Blockchain systems have been proposed for a variety of application scenarios, including applications in the financial industry, health care, IoT, and so forth. For example, the Bitcoin system was developed to allow electronic cash to be transferred directly from one party to another without going through a financial institution. A bitcoin (e.g., an electronic coin) is represented by a chain of transactions that transfers ownership from one party to another party. To transfer ownership of a bitcoin, a new transaction may be generated and added to a stack of transactions in a block. The new transaction, which includes the public key of the new owner, may be digitally signed by the owner with the owner's private key to transfer ownership to the new owner as represented by the new owner public key).
Russinovich does not explicitly teach ‘transfer of ownership relates to delivery of finished goods to a buyer’, however, Ryan, from a same or analogous art teaches at least ‘transfer of ownership relates to delivery of finished goods to a buyer’: 
the transfer of ownership relates to delivery of finished goods (e.g. milk) to a buyer and the writing of the data items pertaining to the transfer of ownership includes writing data items pertaining to a receipt of finished goods to one of the additional blocks of the plurality of blocks ([0084] FIGS. 22 and 23 illustrate an example implementation of the system 100 and method 200 to provide digital monitoring and traceability of milk production and transport for evidence-based traceability and product integrity. Geo-string milk production and safety data from dairy farms may be aggregated with GPS route tracking and welfare and safety data from transport vehicles into a digital data chain that digitally represents the physical milk supply chain. The digital evidence of product integrity may be accessed by consumers at points of sale by scanning product bar codes with smartphones.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Russinovich, with the specimen tracking of Ryan based on Consortium Blockchain use.  Where Russinovich introduces the idea of using consortium blockchain (i.e. distributed ledger) which decreases intermediaries, processes faster, is more transparent, is more secure, increases automation, and improves security. Ryan points out the importance of using tracking (i.e. certification and ownership) means to apply it to plants and animals. Therefore, it would be obvious to one skilled in the art to apply the technology across the board to track any object of value.
In regards to claims 11 and 18, method claim 11 and CRM claim 18 correspond generally to system claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding Claim 5, Russinovich does not explicitly teach ‘members of the supply chain’, however, Ryan, from a same or analogous art teaches at least ‘the members of the supply chain’: The system of claim 1, wherein
the plurality of entities includes at least two of a buyer, a seller, a subcontractor, a carrier agent, a customer, and a verifying authority (Fig. 9-32, [0031] The subscribers to the SaaS may comprise one or more participants in a physical supply chain, for example, raw material suppliers, farmers, primary producers, manufacturers, processors, exporters, importers, transporters, distributors, wholesalers, retailers, consumers, intermediate or end users, recyclers, inspectors, customs officials, public health officials, quarantine officials, buyers, sellers, agents, advertisers, marketers, auctioneers, financiers, investors, sale yards, marketplaces, mercantile exchanges, industry organizations, government regulators, and combinations thereof. The web and/or mobile application may provide application programming interfaces (APIs) to interface with other web or mobile applications or data stores associated with or used by participants in the physical supply chain.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Russinovich, with the specimen tracking of Ryan based on Consortium Blockchain use.  Where Russinovich introduces the idea of using consortium blockchain (i.e. distributed ledger) which decreases intermediaries, processes faster, is more transparent, is more secure, increases automation, and improves security. Ryan points out the importance of using tracking (i.e. certification and ownership) means to apply it to plants and animals. Therefore, it would be obvious to one skilled in the art to apply the technology across the board to track any object of value.
In regards to claims 12 and 19, method claim 12 and CRM claim 19 correspond generally to system claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding Claim 6, Russinovich teaches: The system of claim 1, wherein 
the transfer of ownership relates to [delivery of finished goods to] a customer of a buyer and the writing of the data items pertaining to the transfer of ownership includes writing data items pertaining to a transfer of ownership title to one of the additional blocks of the plurality of blocks ([0002] Blockchain systems have been proposed for a variety of application scenarios, including applications in the financial industry, health care, IoT, and so forth. For example, the Bitcoin system was developed to allow electronic cash to be transferred directly from one party to another without going through a financial institution. A bitcoin (e.g., an electronic coin) is represented by a chain of transactions that transfers ownership from one party to another party. To transfer ownership of a bitcoin, a new transaction may be generated and added to a stack of transactions in a block. The new transaction, which includes the public key of the new owner, may be digitally signed by the owner with the owner's private key to transfer ownership to the new owner as represented by the new owner public key).
the transfer of ownership relates to delivery of finished goods (e.g. milk) to a customer of a buyer and the writing of the data items pertaining to the transfer of ownership includes writing data items pertaining to a transfer of ownership title to one of the additional blocks of the plurality of blocks ([0084] FIGS. 22 and 23 illustrate an example implementation of the system 100 and method 200 to provide digital monitoring and traceability of milk production and transport for evidence-based traceability and product integrity. Geo-string milk production and safety data from dairy farms may be aggregated with GPS route tracking and welfare and safety data from transport vehicles into a digital data chain that digitally represents the physical milk supply chain. The digital evidence of product integrity may be accessed by consumers at points of sale by scanning product bar codes with smartphones.

In regards to claims 13 and 19, method claim 13 and CRM claim 19 correspond generally to system claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding Claim 7, Russinovich teaches: The system of claim 1, wherein 
the data items pertaining to the transfer of ownership are derived from [an invoice] payment that is sent to one or more [supply chain applications executing on one or more] machines of the customer ([0002] Blockchain systems have been proposed for a variety of application scenarios, including applications in the financial industry, health care, IoT, and so forth. For example, the Bitcoin system was developed to allow electronic cash to be transferred directly from one party to another without going through a financial institution. A bitcoin (e.g., an electronic coin) is represented by a chain of transactions that transfers ownership from one party to another party. To transfer ownership of a bitcoin, a new transaction may be generated and added to a stack of transactions in a block. The new transaction, which includes the public key of the new owner, may be digitally signed by the owner with the owner's private key to transfer ownership to the new owner as represented by the new owner public key).
Russinovich does not explicitly teach ‘details of the transfer of ownership are derived from an invoice payment that is sent to one or more supply chain applications’, however, Ryan, from a same or analogous art teaches at least ‘details of the transfer of ownership are derived from an invoice payment that is sent to one or more supply chain applications’: 
	the data items (e.g. end to end tracking data) pertaining to the transfer of ownership are derived from an invoice (e.g. OUOD record keeping) payment that is sent to one or more supply chain applications executing on one or more machines of the customer ([0004] Existing supply chain traceability systems currently in use across different industries suffer from various drawbacks. Participants in many industries still use paper tracking and documentation which is not easily accessible or usable by other participants either upstream or downstream in the supply chain. As the amount of traceability data that is required to be collected and managed continues to expand across most industries, paper recordkeeping is increasingly being mandated by government and industry bodies to be replaced by digital recordkeeping. [0005] However, from an end-to-end, whole supply chain perspective, a major barrier to the switch to paperless, digital-only tracing and recordkeeping is integration. Existing electronic traceability systems provide product identifiers under a One up, one down' (OUOD) principle which requires each participant to retain origin data on their supplier and customer.
In regards to claim 14, method claim 14 corresponds generally to system claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.

Response to Arguments
	Applicant argues on page 10 of the response that claims have been amended in such a way as to make the basis for the Examiner’s previous 35 U.S.C. 112 (b) rejection moot. Examiner agrees and has withdrawn the prior 35 U.S.C. 112 (b) rejection.

Applicant argues on pages 10-11 of the response that the Examiner did not properly apply the 2019 PEG concerning the Step 2A, prong 1 analysis. Examiner acknowledges applicants arguments but respectfully disagrees. 
	The 2019 PEG states that “The performance of the claim limitations using generic computer components (e.g., content server and generic network-based storage devices) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping. The certain methods of organizing human activity include:
Fundamental economic principle or practices.
Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions).
	According, the claims reasonably fall within the grouping of ‘certain methods of organizing human activity.’ Examiner is unsure how the Applicant can hold to the notion that a computer automated distributed ledger system (i.e. blockchain) is NOT an abstract idea.

	Applicant argues on pages 12-14 of the response that the Examiner did not properly apply the 2019 PEG concerning the Step 2A, prong 2 analysis. Examiner acknowledges applicants arguments but respectfully disagrees.
	Examiner has given a complete analysis of the independent, dependent claims and the claims whether alone or in combination fail to integrate the judicial exception into a practical application. Monitoring the flow of goods is a function of supply chain management and is well known in the art. Using a distributed ledger system to track high value items is also a well-known practice in the art. Examiner considers that computerizing the distributed ledger system 
	Applicant quotes Bascom. Examiner disagrees with the applicant’s argument that the judicial exception of the claimed invention compares to the practical application found in Bascom. According, the claims recite and abstract idea and the claims fail to integrate the judicial exception into a practical application.

	Applicant argues on page 15-16 of the response that the Examiner did not properly apply the 2019 PEG concerning the Step 2B analysis. Applicant alleges that the claimed invention recites a technological improvement in the field of computing.
	Examiner acknowledges applicants arguments but respectfully disagrees. Examiner has done a very detailed analysis of each dependent claim and whether taken individually or in combination, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception. 
	Applicant has failed to show how the use of blockchain, or computerizing a distributed leger system, to track specimens is a technological improvement in the field of computing. 
	Examiner did not invoke Berkheimer by stating that the elements were well-understood, routine and conventional.
	Applicant argues on page 17-19 that the Examiner did not follow the Graham requirements to show prima facie. 
	Examiner acknowledges applicants arguments but respectfully disagrees. As new grounds of rejection have been found.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included. [US20090009388, Wangrud (System for Monitoring and Tracking Animals); US20180342007, Brannigan (Systems and Methods for Allocating and Distributing Inventory) ; US20190012637, Gillen (Verifiable Parcel Distributed Ledger Shipping and Tracking System); US20190013933,Mercuri (Blockchain object Deployment and Synchronization Across Blockchains); US20200057992, Neumayer (Distributed ledger-based supplier evaluation); US20190287066; KELLAWAY; US-20190108482 (System and Method for Collaborative and Dynamic Coordination of Transportation of Shipping Containers), Vikas; US20180322588 (Enablement of Procurement Processes with Asset Traceability using Blockchain Technology); JP2003316976, Hosoda (Production and Sales Management System for Ornamental Plants); BE1017626,Petit (Purchasing, Selling, and Transporting Fauna); Using Blockchain to Combat Fraud, Starting with Diamonds, Lomas, 2015, Sammantics, consortiums-and-shared-ledgers-supply-chains-as-a-use-case, Dec 28, 2016].
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685